                      IN THE U~'lTED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARVEY M. SHANER, JR.,
    Plaintiff,

        v.                                            CIVIL ACT1f!1 t'E1ttV-2442

PRIMECARE MEDICAL, INC.,
etal,
                                                                    AUG O~ 2019
        Defendants.                                               KATE BARKMAN, Clerk
                                                                By           Dep. Clerk
                                        MEMORANDUM
                                                                                          ~t:J:;-
PADOVA,J.                                                                    AUGUStj          , 2019

        Pro se Plaintiff Harvey M. Shaner, Jr., a prisoner currently confined at Lehigh County

Jail, has filed a Complaint pursuant to 42 U.S.C. § 1983 alleging constitutional claims. He has

also filed a Motion to Proceed In Forma Pauperis. Because it appears that Shaner is unable to

afford to pay the filing fee, the Court will grant him leave to proceed informa pauperis. For the

following reasons, the Complaint will be dismissed without prejudice pursuant to 28 U.S.C. §

1915(e )(2 )(B ){ii) and Shaner will be granted leave to file an amended complaint if he can cure

the defects identified in his claims.

I.      FACTS

        Shaner's Complaint is quite brief. He names as Defendants PrimeCare Medical, Inc. and

Amanda Benner. Shaner alleges that he was diagnosed with cancer prior to his incarceration,

that he has provided Lehigh County Jail with his medical records, but that Defendants have

refused to treat his illness. He alleges he is being treated only with Tylenol for his pain and he

has not received a needed operation. He also alleges he has not been treated for his post-

traumatic stress disorder.
II.      STANDARD OF REVIEW

         The Court will grant Shaner leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 1 Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it fails to state

a claim. Whether a complaint fails to state a claim under§ l 9I5(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Shaner is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir.

2011).

         Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain "a short

a plain statement of the claim showing that the pleader is entitled to relief." A district court may

sua sponte dismiss a complaint that does not comply with Rule 8 if '"the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). This Court

has noted that Rule 8 "requires that pleadings provide enough information to put a defendant on

sufficient notice to prepare their defense and also ensure that the Court is sufficiently informed to

determine the issue." Fabian v. St. Mary's Med. Ctr., No. Civ. A. 16-4741, 2017 WL 3494219,

at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).




1
 However, as Shaner is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  2
III.   DISCUSSION

       Section 1983 of Title 42 of the United States Code provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. "To state a claim under§ 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

42, 48 ( 1988).

       To state a constitutional claim based on the failure to provide medical treatment, a

prisoner must allege facts indicating that prison officials were deliberately indifferent to his

serious medical needs. 2 See Farmer v. Brennan, 511 U.S. 825, 835 (1994). A prison official is

not deliberately indifferent "unless the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference." Id

at 837. "A medical need is serious, ... if it is one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor's attention." Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834



2
 As it appears that Shaner was a pretrial detainee at the time of the events in question, the
Fourteenth Amendment governs his claims. See Hubbardv. Taylor, 399 F.3d 150, 166 (3d Cir.
2005). However, the standard under the Eighth Amendment and Fourteenth Amendment for
claims related to a prisoner's medical needs is essentially the same for purposes of the analysis.
See Parkell v. Morgan, 682 F. App'x 155, 159 (3d Cir. 2017) (per curiam); see also Moore v.
Luffey, No. 18-1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19, 2019) (declining to address
whether a new standard applies to claims raised by pretrial detainees based on issues related to
medical care).
                                                  3
F.2d 326, 347 (3d Cir. 1987) (internal quotations omitted). Deliberate indifference is properly

alleged "where the prison official ( 1) knows of a prisoner's need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment." Rouse v. Plantier, 182 F .3d 192, 197 (3d Cir. 1999). Allegations of medical

malpractice and mere disagreement regarding proper medical treatment are insufficient to

establish a constitutional violation. See Spruill v. Gillis, 372 F.3d 218,235 (3d Cir. 2004).

Furthermore, "[a] defendant in a civil rights action must have personal involvement in the

alleged wrongs" to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

       The Third Circuit Court of Appeals has held that ''a private health company providing

services to inmates 'cannot be held responsible for the acts of its employees under a theory of

respondeat superior or vicarious liability."' Sims v. Wexford Health Sources, 635 F. App'x 16,

20 (3d Cir. 2015) (per curiam) (quoting Natale v. Camden County Corr. Facility, 318 F.3d 575,

583 (3d Cir. 2003)). Rather, in order to hold a private health care company like PrimeCare

Medical, Inc. liable for a constitutional violation under § 1983, Shaner must allege the provider

had ''a relevant ... policy or custom, and that the policy caused the constitutional violation [he]

allege[s]." Natale, 318 F.3d at 583-84 (citing Bd ofthe County Comm 'rs of Bryan County,

Oklahoma v. Brown, 520 U.S. 397, 404 (1997)); see also Lomax v. City of Philadelphia, Civ. A.

No. 13-1078, 2017 WL 1177095, at *3 (E.D. Pa. Mar. 29, 2017) ("Because [defendant] is a

private company contracted by a prison to provide health care for inmates, ... it can only be held

liable for constitutional violations if it has a custom or policy exhibiting deliberate indifference

to a prisoner's serious medical needs.") (citations and quotations omitted).




                                                  4
       Shaner's Complaint fails to allege that PrimeCare Medical Inc. had a policy or custom to

deny cancer treatment to inmates who had been so diagnosed. Accordingly, his claim against

PrimeCare Medical Inc. is not plausible as alleged and must be dismissed pursuant to 28 U.S.C.

§ l 915(e)(2)(B)(ii). In addition, while Shaner names Amanda Benner as a Defendant, he makes

no allegation against her other than to assert that she is a health service administrator. He does

not allege that she knew of and disregarded an excessive risk to his health or safety, or any other

personal involvement she may have had in his situation. Accordingly, the claim against Benner

is likewise implausible as pied and must be dismissed pursuant to 28 U.S.C. § l 915(e)(2)(B)(ii).

       Because the Court cannot say at this time that Shaner is incapable of amending his

pleading to state plausible claims, the dismissal of his Complaint will be without prejudice and

Shaner will be granted leave to file an amended complaint to attempt to cure the defects

identified by the Court. If he chooses to do so, Shaner should specifically allege how each

Defendant he names personally acted to violate his constitutional rights and provide enough

information to put any Defendant on sufficient notice to prepare their defense and ensure that the

Court is sufficiently informed to determine the issue. An appropriate Order follows.




                                                 5
